Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 1 of 38

February 23, 2020
Faiz Ahmad
Richard West Ron E Meisler
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP &
One Rodney Squre Christopher M. Dressel
920 North King Street 155 North Wacker Drive
Wilmington, Delaware 19801 Chicago, Illinois 60606 - 1720

Objection to Sale Case No. 19-12748 (LSS)

Dear Madam or Sir,
I am writing to object the Sale Order of Melinta Therapeutics Inc., Case No. 19-12748 (LSS).

Melinta Therapeutics, Inc failed to solicit shareholders’ vote for the “voluntary bankruptcy proceeding” and
failed to disclose material information. No detailed reorganization proposal is ever being provided or disclosed.

Melinta Therapeutics, Inc/Cempra Pharmaceuticals, Inc.is a repetitive offender to violate SEC security laws,
omit material information, mislead investors, breach of fiduciary duty, unjust enrichment. There are currently
numerous shareholders related active legal claims filed against the company (see September 30, 2019 financial
statement Page 21-23 -NOTE 10 - COMMITMENTS AND CONTINGENCIES). And yet the company
continues to omit material information, manipulate financial information to defraud investors and the court.

Melinta Therapeutics, Inc awarded below executive/directors 1,345,000 shares in 2019, what will happen with
the Company’s 2018 Stock Incentive Plan approved for 1,871,028 shares and the already being awarded
1,345,000 shares. Below table shows the awarded shares distribution. How is it be equitable for all executives
to retain millions shares under the reorganized company while all other shareholders receive no recovery. Can
a legal statement be issued if the company’s directors will forgone all awarded Restricted Stock units and there
will be no similar replacement stocks or any incentives plan for these directors for the next one or two year as
they have obviously failed the company.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Title of Derivative Security Number of Shares | Date of Earliest Transaction
Lococo Ryan Melinta Restricted Stock Units 100,000 10/17/2019
Susan Blum Melinta Restricted Stock Units 25,000 10/17/2019
Sanfilippo Jennifer A Melinta Restricted Stock Units 120,000 9/5/2019
Johnson John Melinta Restricted Stock Units 50,000 5/22/2019
Downey Bruce Melinta Restricted Stock Units 30,000 6/11/2019
Gill David N Melinta Restricted Stock Units 30,000 6/11/2019
Zaccardelli David Melinta Restricted Stock Units 30,000 6/11/2019
Ferro Kevin Melinta Restricted Stock Units 30,000 6/11/2019
Koestler Thomas P Melinta Restricted Stock Units 30,000 6/11/2019
Galeota James JR. Melinta Restricted Stock Units 30,000 6/11/2019
Milligan Peter J Melinta Restricted Stock Units 150,000 6/11/2019
Cammarata Sue. Melinta Restricted Stock Units 120,000 5/16/2019
Johnson John Melinta Restricted Stock Units 400,000 2/22/2019
Timothy Simon Melinta Restricted Stock Units 200,000 5/16/2019
Total 1,345,000 Shares

 

 
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 2 of 38

Melinta Therapeutics, Inc failed to disclose below material information. What happened to below
director/owners’s stocks? Why there have been no stock sale transactions being reported to SEC that required
by Federal Security Law and posted on company website.

 

 

 

 

 

 

 

 

Total Number of Shares
Name Non-Derivative Securities Acquired following the transaction Date of Transaction
Vatera Healthcare Partners LLC Common Stock 16,007,237 1/2/2019
VHPM Holdings LLC Common Stock 600,722 1/2/2019
Johnson John 13,000 37,400 6/27/2019
Johnson John 50,000 50,400 5/22/2019

 

 

 

On October 24, 2019, Melinta Therapeutics, Inc. announced FDA has approved BAXDELA® (delafloxacin)
for the treatment of adult patients with community-acquired bacterial pneumonia. In addition, Melinta
Therapeutics, Inc. have four commercial products, Orbactiv® (oritavancin), Minocin® (minocycline) for
Injection, Baxdela® (delafloxacin) and Vabomere® (meropenem and vaborbactam).

On November 12, 2019, Melinta Therapeutics, Inc. released financial statement include Goodwill impairment
written off in the amount of $176,725,000. Goodwill and In-process research and development were recorded
at $17 million and $19 million respectively as of September 30, 2018 financial statements. In December 31,
2018, the company conducted a goodwill impairment test to bring it to reflect market capitalization value and
wrote off Goodwill impairment in the amount of $25,088,000. After this goodwill written off, both Goodwill
and In-process research and development accounts were depleted to zero as of December 31, 2018.

What was the justifications to reduce Intangible assets by $176,725,000 and bring down the Intangible Assets
from $229 million in December 31, 2018 to $40 million in September 30, 2019 financial statement?

Melinta Therapeutics, Inc. Intangible assets include four FDA approved commercial products plus recent
approved BAXDELA. The average useful life for Intangible assets are between 13 to 17 years. The company
also own two pipeline phase 2 clinical trial projects. In September 30, 2019 financial statement, the company
wildly projected cash flow for the next 13-17 years with discounted rate at 22.6% APR, and arrived an
outrageous number to reduce 99.98% of Intangible assets just to get court to approve for chapter 11
reorganization.

 

 

Intangible assets, net
in thousands
300,000
225,073 . 240,825
250.000 220,548 229,196 217,616 221,877
200,000
150,000
100,000
ae 40,100
0
a3 2019 Q2 2019 Qi 2019 Q4 2018 Q3 2018 Q2 2018 Qi 2018

 

 

 
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 3 of 38
Melinta Therapeutics, Inc’s revenue have steadily gone up from $12 million in second quarter 2018 to $15.8
million in third quarter 2019 except in December 31, 2018 and September 30, 2018 quarters, the revenues were
$35 million and $34 million respectively.

Another interesting observation is that Melinta Therapeutics, Inc. prepaid vendors by almost double amount
$9.5 million in September 30, 2019 quarter comparing with $5.2 million in previous quarter, and the average
prepaid expenses in all past quarters are $5.6 million for the company. Likely, the company was trying to
reduce cash balance in order to appear to be more insolvent for the court proceedings. The company has cash
and cash equivalent balance of $63.5 million as of September 30, 2019 financial statement.

 

Prepaid expenses
in thousands

12,000
10,000
8,000
F,d22

6,000

 

4,000

2,000

 

O3 2019 Q2 2019 Q1 2019 04 2018 QO3 2018 Q2 2018 Q1 2018

 

 

Lastly, Melinta Therapeutics Inc. is not delinquent in any payment due to Deerfield Management Company,
L-P., / (“Credit Facility”) and the principal of the Term Loan must be paid by January 5, 2024 which is 3 years
away. Further, the Credit Facility do not allow for prepayment until January 2021, and prepayment penalties
equal to 2%. Melinta Therapeutics Inc. has been operated under going concern since December 2017 prior the
loan agreement and all through present. Deerfield Management Company amended the loan agreement in
January 2019 to require year ending December 31, 2019 financial statement with an audit opinion without a
going concern qualification reflects excessive demand or ill intention. Deerfield Management Company, L.P
has been compensated by charging 11.75% - 14.75% APR for interest rate for up to $240 million loan, currently
only $89 million of the $240 million loan was drawn by Melinta Therapeutics Inc. And yet, Deerfield
Management Company, L.P want to acquire full ownership of its borrower for additional $51 million after the
company’s new drug approval and force out existing shareholders with no recovery.

The voluntary bankruptcy proceeding was filed without shareholders’ votes and agreed upon, and certainly
financial information were grossly manipulated and misleading. Melinta Therapeutics Inc. offers top of the
line products and recently has new drug approval and its commercial launch being intentionally delayed to
hurt existing shareholders. An “expedited” bankruptcy process with no recovery or no equitable compensation
to shareholders is gravely unjust, it serves for similar predatory practices engaged by the companies, which
created so many legal complaints. This voluntary bankruptcy proceeding provide no time for the company to
search for a better tender offer, and only aids in Deerfield Management Company, L.P and Melinta
Therapeutics Inc. executives’ efforts to defraud shareholders while they capture all future benefits.

 
 
  

Lin Lu
Phone# 240-676-5824 Lnonluo@hotmail.com
‘Case 19-12748-LSS Doc 427 Filed 03/18/20 © Page 4 of 38

Three Months Ended September 30,

 

 

 

2019 2018
Warrants outstanding 766,680 770,486
Stock options outstanding 535,474 397,429
Restricted stock units outstanding 1,305,500 56,092
2,607,654 1,224,007

 

NOTE 10 - COMMITMENTS AND CONTINGENCIES

As discussed in Note 11, on November 3, 2017, Melinta merged with Cempra, Inc. in a business combination. Prior to the merger, on November 4, 2016, a
securities class action lawsuit was commenced in the United States District Court, Middle District of North Carolina, Durham Division, naming Cempra, Inc. (now
known as Melinta Therapeutics, Inc.) (for purposes of this Contingencies section, “Cempra”) and certain of Cempra’s officers as defendants. Two substantially
similar lawsuits were filed in the United States District Court, Middle District of North Carolina on November 22, 2016, and December 30, 2016, respectively.
Pursuant to the Private Securities Litigation Reform Act, on July 6, 2017, the court consolidated the three lawsuits into a single action and appointed a lead plaintiff
and co-lead counsel in the consolidated case. On August 16, 2017, the plaintiff filed a consolidated amended complaint. The plaintiff alleged violations of the
Securities Exchange Act of 1934 (the “Exchange Act”) in connection with allegedly false and misleading statements made by the defendants between July 7, 2015,
and November 4, 2016 (the “Class Period”). The plaintiff sought to represent a class comprised of purchasers of Cempra’s common stock during the Class Period
and sought damages, costs and expenses and such other relief as determined by the court. On September 29, 2017, the defendants filed a motion to dismiss the
consolidated amended complaint. After the motion to dismiss was fully briefed, the court heard oral arguments on July 24, 2018. On October 26, 2018, the court
granted the defendants’ motion to dismiss and dismissed the plaintiff's consolidated amended complaint in its entirety. On November 21, 2018, the plaintiff filed
its notice of appeal, and on December 20, 2018, the Fourth Circuit entered its briefing schedule. The appellant filed its brief on January 28, 2019; the appellee filed
its response brief on February 27, 2019; and the appellant filed its reply brief on March 20, 2019. The court has not yet ruled on the appeal. We believe that we
have meritorious defenses and intend to defend the lawsuit vigorously. It is possible that similar lawsuits may yet be filed in the same or other courts that name the
same or additional defendants.

On December 21, 2016, a shareholder derivative lawsuit was commenced in the North Carolina Durham County Superior Court, naming certain of
Cempra’s former and current officers and directors as defendants and Cempra as a nominal defendant, and asserting claims for breach of fiduciary duty, unjust
enrichment, abuse of control, gross mismanagement, and corporate waste (the “December 2016 Action”). A substantially similar lawsuit was filed in the North
Carolina Durham County Superior Court on February 16, 2017 (the “February 2017 Action”). The complaints are based on similar allegations as asserted in the
securities lawsuits described above and seek unspecified damages and attorneys’ fees. Both cases were served and transferred to the North Carolina Business Court
as mandatory complex business cases. The Business Court consolidated the February 2017 Action into the December 2016 Action and appointed counsel for the
plaintiff in the December 2016 Action as lead counsel. On July 6, 2017, the court stayed the action pending resolution of the putative securities class action. That
stay was then lifted. The plaintiff filed an amended complaint on December 29, 2017, and was required to file a further amended complaint by February 6, 2018.

On February 6, 2018, the plaintiff filed his second amended complaint. On March 8, 2018, the defendants filed their motion to dismiss or, in the alternative, stay
the plaintiff's second amended complaint. On April 9, 2018, the plaintiff filed his opposition to the defendants’ motion. The defendants filed their reply on April
26, 2018. On June 27, 2018, the parties filed a joint stipulation and consent order to stay the case until (1) 30 days after a final order dismissing the putative
securities class action with prejudice is entered; or (2) the parties file a joint stipulation to terminate the stay in the event that a plaintiff in a subsequently filed
derivative action makes similar allegations and does not agree to stay the proceedings on substantially the same terms. On June 29, 2018, the court entered an order
staying the case pursuant to the joint stipulation, which expired by its term following entry of the court’s dismissal order in the above putative securities class
action. On November 29, 2018, the parties filed a second joint stipulation to continue the stay until (1) 30 days after the putative securities class action appeal and
any appeals therefrom have been resolved; or (2) the parties file a joint stipulation to terminate the stay in the event that a plaintiff in a subsequently filed derivative
action makes similar allegations and does not agree to a stay of proceedings on substantially the same terms. On November 30, 2018, the court entered an order
staying the case pursuant to the second joint stipulation. We believe that we have meritorious defenses and we intend to defend the lawsuit vigorously. It is
possible that similar lawsuits may yet be filed in the same or other courts that name the same or additional defendants.

On January 3, 2018, the plaintiff who commenced the February 2017 Action, which was subsequently consolidated into the December 2016 Action,
transmitted to the former Acting Chief Executive Officer of Cempra a litigation demand (the “Demand”). The Demand requested that Cempra’s Board of Directors
(the “Board”) “commence an independent investigation into the matters raised” in the complaint filed in the February 2017 Action and the Demand, “take any and

all appropriate steps

21
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 5of 38

for Cempra to recover, through litigation if necessary, the damages proximately caused by the directors’ and officers’ alleged breaches of fiduciary duty,” and
“implement corporate governance enhancements to prevent recurrence of the alleged wrongdoing.” The Board has not yet formally responded to the Demand.

On July 31, 2017, a shareholder derivative lawsuit was commenced in the Court of Chancery of the State of Delaware, naming certain of Cempra’s former
and current officers and directors as defendants and Cempra as nominal defendant, and asserting claims for breach of fiduciary duty, unjust enrichment, and
corporate waste. The complaint is based on similar allegations as asserted in the putative securities class action described above and seeks unspecified damages and
attorneys’ fees. On October 23, 2017, the defendants filed a motion to dismiss or, in the alternative, stay, the complaint, which was supported by an opening brief
filed on November 9, 2017. On January 8, 2018, the plaintiff filed his answering brief in opposition to the defendants’ motion. The defendants filed their reply in
support of their motion on February 7, 2018. On June 18, 2018, the parties filed a joint letter (1) indicating they have agreed to stay the case until the pending
motion to dismiss in the November 4, 2016, consolidated federal securities action pending in the United States District Court, Middle District of North Carolina,
Durham Division is decided; and (2) requesting that the June 22, 2018, oral argument scheduled for the defendants’ motion to dismiss be canceled. On June 27,
2018, the parties filed a stipulation and proposed order to stay the case until (1) 30 days after a final order dismissing the November 4, 2016, consolidated federal
securities action pending in the United States District Court, Middle District of North Carolina, Durham Division with prejudice is entered; or (2) the parties file a
joint stipulation to terminate the stay in the event that a plaintiff in a subsequently filed derivative action makes similar allegations and does not agree to stay the
proceedings on substantially the same terms. On June 28, 2018, the court granted the proposed order and stayed the case on such terms, with that stay expiring by
its term following entry of the court’s dismissal order in the above putative securities class action. On November 28, 2018, the parties filed a joint stipulation
agreeing to stay the case, including all discovery, until (1) 30 days after the appeal for the November 4, 2016, consolidated federal securities action pending in the
United States District Court, Middle District of North Carolina, Durham Division, and any appeals therefrom, was resolved or (2) the parties file a joint stipulation
to terminate the stay in the event that a plaintiff in a subsequently filed derivative action makes similar allegations and does not agree to a stay of proceedings on
substantially the same terms. On November 30, 2018, the court stayed the case pursuant to the joint stipulation. We believe that we have meritorious defenses and
we intend to defend the lawsuit vigorously. It is possible that similar lawsuits may yet be filed in the same or other courts that name the same or additional
defendants.

On September 15, 2017, a shareholder derivative lawsuit was commenced in the United States District Court for the Middle District of North Carolina,
Durham Division, naming certain of Cempra’s former and current officers and directors as defendants and Cempra as nominal defendant, and asserting claims for
breach of fiduciary duty, unjust enrichment, abuse of control, gross mismanagement, corporate waste, and violation of Section 14(a) of the Exchange Act. The
complaint is based on similar allegations as asserted in the putative securities class action described above and seeks unspecified damages and attorneys’ fees. On
December 1, 2017, the parties filed a joint motion seeking to stay the shareholder derivative lawsuit pending resolution of the putative securities class action, which
stipulation was ordered by the court on December 11, 2017. We believe that we have meritorious defenses and we intend to defend the lawsuit vigorously. It is
possible that similar lawsuits may yet be filed in the same or other courts that name the same or additional defendants.

On October 22, 2018, the Company received a litigation demand on behalf of putative Cempra shareholder Dr. Alan Cauldwell (the “Demand”), purporting
to reinstate Dr. Cauldwell’s previous demand, dated as of January 3, 2018, held in abeyance after further discussion and negotiation with the Company. The
Demand appears premised on the same factual allegations as the shareholder derivative lawsuits previously filed against the Company, as detailed above, and
requests, in part, that Cempra’s board of directors commence an investigation of the misconduct alleged therein. On November 1, 2019, the Company, certain
former officers and directors, and Dr. Cauldwell entered into a tolling agreement with respect to the claims asserted in the Demand. We believe that we have
meritorious defenses to Dr. Cauldwell’s claims, and we intend to defend any litigation relating to the Demand vigorously.

On December 3, 2018, James Naples, a purported Company shareholder, filed a putative class action suit against the Company and its Board of Directors in
the Court of Chancery of the State of Delaware, alleging that the Board had breached its fiduciary duties related to a proposed, and subsequently abandoned,
$75,000 common stock financing that was contemplated with affiliates of Vatera Holdings LLC. The suit alleged that the Board of Directors breached its fiduciary
duties by, among other things, failing to disclose all material information to Company shareholders. The suit sought, among other things, to enjoin the shareholder
vote on the financing proposal until additional disclosures were issued. On February 27, 2019, the suit was voluntarily dismissed with prejudice as moot, though the
court retained jurisdiction solely for the purpose of adjudicating a claim by the plaintiff for attorneys' fees and expenses. The Company subsequently agreed to pay
$350 to plaintiff's counsel for attorneys’ fees and expenses in full satisfaction of the claim for attorneys’ fees and expenses in the Action. The Court has not been
asked to review, and will pass no judgment on, the payment of the attorneys’ fees and expenses or their reasonableness. The Court closed the matter on June 6,
2019.

22

 
Case 19-12748-LSS Doc 427 _ Filed 03/18/20 Page 6 of 38

On December 18, 2018, we filed a complaint in the Court of Chancery of the State of Delaware against Medicines for breach of contract claim and fraud
arising from the Purchase and Sale Agreement (“Purchase Agreement”), dated November 28, 2017, pursuant to which we acquired the IDB from Medicines (the
“Medicines Action”). In the complaint, we alleged claims for damages of at least $68,300. On December 28, 2018, we received a letter from Medicines demanding
the payment of Milestone No. 4 under the Agreement and Plan of Merger, dated as of December 3, 2013, among Medicines, Rempex Pharmaceuticals, Inc. and the
other parties thereto (“Merger Agreement”), in the amount of $30,000 (a milestone which the Company had assumed as an “Assumed Liability” under the
Purchase Agreement). On January 7, 2019, we notified Medicines that we would not be making the Milestone No. 4 payment in the amount of $30,000, or the First
Deferred Payment in the amount of $25,000 under the Purchase Agreement, because the Company had asserted claims in the litigation in excess of these amounts.
On January 9, 2019, Medicines filed a motion to dismiss our claims, and on March 15, 2019, Medicines filed its Opening Brief in Support of Its Motion to
Dismiss. On April 23, 2019, we filed an Amended Complaint alleging claims for damages of at least $80,000. On May 3, 2019, Medicines filed a motion to
dismiss our claims in the Amended Complaint. On June 10, 2019, Medicines filed its brief in support of its motion to dismiss. Our answering brief was filed
August 2, 2019, and Medicines’ reply brief was filed September 6, 2019. The Court was scheduled to hear oral argument on Medicines’ motion on September 19,
2019; however, that hearing was removed from the Court's calendar. The Court has not scheduled a new hearing date.

On March 28, 2019, Fortis Advisors LLC, in its capacity as the authorized legal representative of the former shareholders of Rempex Pharmaceuticals, Inc.
(“Former Rempex Shareholders”), filed a complaint in the Court of Chancery of the State of Delaware against Medicines and us (the "Fortis Action"). The Former
Rempex Shareholders’ complaint alleges breach of contract claims against Medicines arising out of the Merger Agreement and alleges a third-party beneficiary
claim against us for breach of the Purchase Agreement. The Former Rempex Shareholders’ complaint seeks to hold us and Medicines jointly and severally liable
for alleged damages of at least $30,000, as well as pre- and post-judgment interest, fees, costs, expenses, and disbursements. On April 18, 2019, we filed a motion
to dismiss the Former Rempex Shareholders’ claim against us. That motion is fully briefed as of July 25, 2019, and the Court heard oral argument on September
19, 2019. Also on April 18, 2019, Medicines filed its answer to the Former Rempex Shareholders’ complaint, as well as a crossclaim against us. On June 21, 2019,
Medicines filed a Motion for Judgment on the Pleadings in connection with Count I of its crossclaim and its opening brief in support of that motion. Our answering
brief was filed August 7, 2019, and Medicines’ reply brief was filed September 11, 2019. The Court heard oral argument on that motion, along with our motion to
dismiss the Fortis Action. We filed a motion to consolidate the Fortis Action and the Medicines Action on May 8, 2019, and the Court heard oral argument on that
motion on July 8, 2019. No ruling has been issued. We believe that we have meritorious defenses and we intend to defend the lawsuit and crossclaim vigorously.

On September 26, 2019, The Scripps Research Institute filed a lawsuit in the United States District Court for the Southern District of California against
Castle Acquisition Corp., Cempra Pharmaceuticals, Inc., Cempra, Inc., Melinta Subsidiary Corp., and Melinta Therapeutics, Inc. The complaint asserts causes of
action for breach of contract, quasi contract, and unjust enrichment, and seeks payments related to certain agreements. The lawsuit is at an early stage and we are
evaluating the claims asserted and potentially available defenses.

Other than as described above, we are not a party to any legal proceedings and we are not aware of any claims or actions pending or threatened against us.
In the future, we might from time to time become involved in litigation relating to claims arising from our ordinary course of business.

NOTE 11 - SEVERANCE AND EXIT COSTS

A summary of merger and non-merger activity in our severance accrual (included in accrued expenses or long-term liabilities on the condensed
consolidated balance sheets) is below.

Balance - December 31, 2018 $ 9,767
Additional severance accruals (recorded in SG&A) 1,024
Severance payments (9,541)

Balance - September 30, 2019 $ 1,250

On September 30, 2019, all of the balance was included in accrued expenses. We also recognized$0 and $218 of additional stock-based compensation
expense related to the acceleration of equity awards for terminated employees under ASC 718, Compensation-Stock Compensation, as severance expense during
the three and nine months ended September 30, 2018. No equity awards were accelerated in 2019.

In March 2019, we terminated our operating lease for our principal research facility in New Haven, Connecticut. In connection with the termination, we
agreed to pay the lessor a $462 early termination fee. As a result, we reduced the lease liability equal to the termination fee and recorded a gain of§792, which was
recorded in other income (expense).

23

 
Case 19-12748-LSS Doc427 Filed 03/18/20 Page 7 of 38

Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation

The unaudited interim financial statements and this Management’s Discussion and Analysis of Financial Condition and Results of Operations should be
read in conjunction with the audited financial statements and notes thereto for the year ended December 31, 2017, and the related Management's
Discussion and Analysis of Financial Condition and Results of Operations, both of which are contained in our Annual Report on Form 10-K for the year
ended December 31, 2017. As further described in “Note 3 — Merger with Cempra” in our audited financial statements in the Form 10-K, the former private
company Melinta was determined to he the accounting acquirer in our November 2017 reverse merger with Cempra and, accordingly, historical financial
information for the first quarter of 2017 presented in this Form 10-Q reflects the standalone former private company Melinta and, therefore, period-over-
period comparisons may not be meaningful. In addition to historical information, this discussion and analysis contains forward-looking statements within
the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-
looking statements are subject to risks and uncertainties, including those set forth under “Part I. Item 1. Business - Risk Factors” in our Annual Report on
Form 10-K for the year ended December 31, 2017, and elsewhere in this report, that could cause actual results to differ materially from historical results or
anticipated results.

Overview

We are a commercial-stage pharmaceutical company focused on discovering, developing and commercializing differentiated anti-infectives for the
acute care and select community settings to meet critical medical needs in the treatment of bacterial infectious diseases.

We have four commercial products, (i) delafloxacin, distributed under the brand name Baxdela™, (ii) meropenem and vaborbactam as the active
pharmaceutical ingredient and distributed under the brand name Vabomere™ (“Vabomere”), (iii) oritavancin as the active pharmaceutical ingredient and
distributed under the brand name Orbactiv® (“Orbactiv”) and (iv) minocycline as the active pharmaceutical ingredient and distributed under the brand name
Minocin® for injection (“Minocin”) and line extensions of such products. Melinta is also investigating Baxdela as a treatment for community acquired
bacterial pneumonia (“CABP”). We also have a proprietary drug discovery platform, enabling a unique understanding of how antibiotics combat infection,
and have generated a pipeline spanning multiple phases of research and clinical development. The formal commercial launch of Baxdela occurred in
February 2018.

The accompanying condensed consolidated financial statements have been prepared assuming that we will continue as a going concer. We are not
currently generating revenue from operations that is significant relative to its level of operating expenses and do not anticipate generating revenue sufficient
to offset operating costs in the short-term to mid-term. We have financed our operations to date principally through the sale of equity securities, debt
financing and licensing and collaboration arrangements.

We have incurred losses from operations since our inception and had an accumulated deficit of $592:1 million as of March 31, 2018. We expect to
incur substantial expenses and further losses in the foreseeable future for the research, development, and commercialization of our product candidates and
approved products. As a result, we will need to fund our operations through public or private equity offerings, debt financings, or corporate collaborations
and licensing arrangements. We have concluded it is not yet probable that our current operating plans, existing cash and cash collections from existing
revenue arrangements and product sales will be sufficient to fund our operations for the next twelve months.

Management is currently pursuing various funding options, including seeking additional equity or debt financing and grants, as well as a strategic
collaboration or partnership to obtain additional funding or expand its product offerings. While the recent acquisition of IDB from The Medicines Company
does provide us with incremental revenues, the cost to further develop and commercialize Baxdela and to support the IDB products is expected to
Significantly exceed revenues for at least the next twelve months. While there can be no assurance that we will be successful in our efforts, we have a strong
history of raising equity financing to fund our development activities. Should we be unable to obtain adequate financing on reasonable terms in the near
term, the Company’s business, result of operations, liquidity and financial condition would be materially and negatively affected, and we would be unable to
continue as a going concern. Additionally, there can be no assurance that, assuming we are able to strengthen our cash position, we will achieve sufficient
revenue or profitable operations to continue as a going concern. Our history of operating losses, limited cash resources and lack of certainty regarding
obtaining significant financing or timing thereof, raise substantial doubt about our ability to continue as a going concern absent a strengthening of our cash
position. The financial statements do not include any adjustments relating to the recoverability and classification of liabilities that might be necessary
should we be unable to continue as a going concern.

Recent Developments

; On January 5, 2018, we acquired the IDB from Medicines, including the capital stock of certain subsidiaries of Medicines and certain assets related to
its infectious disease business, including Vabomere, Orbactiv and Minocin.

In connection with the acquisition of the IDB, we entered into a new financing agreement, the Facility Agreement, with an affiliate of Deerfield
Management Company, L.P. (together with certain funds managed by Deerfield Management Company, L.P.

24
Case 19-12748-LSS Doc 427 _ Filed 03/18/20 Page 8 of 38

February 24, 2020

Summary of Claims filed

My name is Lin Luo, born in 1976. Lown 19,543 share of Melinta Therapeutics Inc common stocks as of today.
Below are some details.

Bank of America Merill Edge account# IRA-Edge BB 50. 14,158 share of common stocks as of Dec 26, 2019
Acquired 2,575 share on January 13, 2019
Bank of America Merill Edge account# is CMA-Edge {§BNo9 - 567 share of common stocks

Bank of America Merill Edge account# is Roth IRA-Edge HR 93. - 2,234 share of common stocks

I am a new investor and have invested all of my money with Melinta Therapeutics Inc mainly because of the news
for the company’s new drug application submission and later approval. But the FDA approved new drug was
delayed its commercial launch and subsequently filed for this voluntary bankruptcy proceeding instead.
When I sold 5000 share of Melinta therapeutic Inc, stock on November 14, 2019, I intended the
transactions to be LIFO base in order to show more income or less loss for immigration sponsorship of
my family. But the trade platform systems default in FIFO which resulted huge realized loss. Being a
new investor, | learned later on how to click the available button to change cost basis from default FIFO
to LIFO, which would have helped to reduce less realized loss. I have full control of what cost basis and
stock to sell. I provided bank statements for all stocks’ purchase price and quality that being
acquired. Therefore, please use average cost basis for my claims.

Thank you,

Lin Luo

11510 Bucknell Drive Apt. 204

Silver Spring MD 20902

Email: Innluo@hotmail.com Phone# 240-676-5824
Case 19-12748-LSS Doc 427 _ Filed 03/18/20 Page 9 of 38

Fill in this information to identify the case:

Debtor 1 Lin Luo

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: District of Delaware

Case number 1 9-1 2748-LSS

 

 

 

Official Form 410
Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Identify the Claim

 

 

1. Who is the current

 

 

 

 

 

 

 

 

creditor? Lin Luo - - - —
Name of the current creditor (the person or entity to be paid for this claim)
Other names the creditor used with the debtor
2. Has this claim been
acquired from wi No
someone else? C) Yes. From whom?
3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)
creditor be sent? .
Lin Luo
Federal Rule of Name Name
Bankruptcy Procedure .
(FRBP) 2002(g) 11510 Bucknell Drive Apt 204
Number Street Number Street
Silver Spring MD ~~ ~——_ 20902
City State ZIP Code City State ZIP Code

240-676-5824

Contact phone Contact phone

Contact email Innluo@hotmail.com Contact email

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

 

 

'4. Does this claim amend &¥{ No

one already filed? C) Yes. Claim number on court claims registry (if known) Filed on

MM / DD ! YYYY

 

5. Do you know if anyone wi No

else has filed a proof = () yes. Who made the earlier filing?
of claim for this claim?

 

 

 

 

Official Form 410 Proof of Claim page 1
Case 19-12748-LSS Doc 427 _ Filed 03/18/20 Page 10 of 38

Give Information About the Claim as of the Date the Case Was Filed

 

 

 

6. Do you have any number No
A eee to identify the Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: 3 .H 5 0
or
7. How much is the claim? $ 55,924.10 . Does this amount include interest or other charges?

 

No

O) Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
claim?
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

14158 quantity stock share of MLNT @ ave purchase prices of 3.95

 

 

9. Is all or part of the claim wi No
secured? L) Yes. The claim is secured by a lien on property.

Nature of property:

LJ Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

L) Motor vehicle

LJ Other. Describe:

 

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition:  $

 

Annual Interest Rate (when case was filed) %
Q) Fixed
U Variable
10. Is this claim based ona wi No
lease?
LU) Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. Is this claim subject to a wi No
right of setoff?
L) Yes. Identify the property:

 

 

 

 

Official Form 410 Proof of Claim page 2
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 11 of 38

 

12. Is all or part of the claim uw No
entitled to priority under

11 U.S.C. § 507(a)? Q) Yes. Check one: Amount entitled to priority
A claim may be partly CL) Domestic support obligations (including alimony and child support) under

priority and partly 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $

nonpriority. For example,

in some categories, the Q) Up to $3,025* of deposits toward purchase, lease, or rental of property or services for

law limits the amount personal, family, or household use. 11 U.S.C. § 507(a)(7). $

entitled to priority.
L) Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the

bankruptcy petition is filed or the debtor’s business ends, whichever is earlier. $
11 U.S.C. § 507(a)(4).
LJ Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $
LJ Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
Q) other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

 

 

| Part 3: | Sign Below

The person completing Check the appropriate box:
this proof of claim must
sign and date it.

FRBP 9011(b).

| am the creditor.

| am the creditor’s attorney or authorized agent.

| am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
| am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

DOOR

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

A person who files a

fraudulent claim could be | have examined the information in this Proof of Claim and have a reasonable belief that the information is true

fined up to $500,000, and correct.

imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

| declare under penalty of perjury that the foregoing is true and correct.

Executedondate 02/12/2020
MM 7 DD de YYYY

 

 

Signature C/

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

Name Lin Luo
First name Middle name Last name
Title
Company ‘
Identify the corporate servicer as the company if the authorized agent is a servicer.
Address 11510 Bucknell Drive Apt 204
Number Street
Silver Spring MD 20902
City State ZIP Code
Contact phone 240-676-5824 Email Innluo@hotmail.com

 

 

 

 

Official Form 410 Proof of Claim page 3
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 12 of 38

February 12, 2020
Dear Madam or Sir,

My name is Lin Luo, born in 1976, a shareholder of Melinta Therapeutics Inc. Below is a summary of major
transactions for my Bank of America Merill Edge account# IRA-Edge RR HS0. As of December 26, 2019,
I own 14,158 shares of Melinta Therapeutics Inc common stock, with average purchase price of $3.95, and the
total cost was $55,924.10; I purchased 2,575 share on January 13, 2020 and own 16,733 shares of Melinta
Therapeutics Inc as of today, with average purchase price of $3.95, and the total cost was $66,095.23.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Settlement Date |Purchase Description Quantity Price Amount
As of 1/13/2020 MELINTA THERAPEUTICS INC 16,733 $3.95 $66,095.35
As of 12/26/2019 |MELINTA THERAPEUTICS INC 14,158 $3.95 $55,924.10
11/19/2019 MELINTA THERAPEUTICS INC (5,000)} $1.74 ($8,700.00)
11/14/2019 MELINTA THERAPEUTICS INC 1,523 $2.05 $3,121.10
11/7/2019 MELINTA THERAPEUTICS INC 594 $2.07 $1,229.58
11/7/2019 MELINTA THERAPEUTICS INC 1,107 $2.55 $2,822.74
11/4/2019 MELINTA THERAPEUTICS INC 583 $2.64 $1,539.12
10/29/2019 MELINTA THERAPEUTICS INC 2,828 $3.60 $10,180.80
10/25/2019 MELINTA THERAPEUTICS INC 2,742 $4.74 $12,997.08
10/22/2019 MELINTA THERAPEUTICS INC 1,812 $4.28 $7,762.31
10/14/2019 MELINTA THERAPEUTICS INC 1,341 $3.78 $5,075.93
10/11/2019 MELINTA THERAPEUTICS INC 1,345 $3.85 $5,185.20
10/3/2019 MELINTA THERAPEUTICS INC 932 $3.51 $3,271.32
7/18/2019 MELINTA THERAPEUTICS INC 1,506 $4.03 $6,069.18
7/15/2019 MELINTA THERAPEUTICS INC 1,200 $5.02 $6,024.00
7/15/2019 MELINTA THERAPEUTICS INC 680 $4.85 $3,298.00
7/15/2019 MELINTA THERAPEUTICS INC 658 $4.70 $3,092.60
7/15/2019 MELINTA THERAPEUTICS INC 1,251 $4.62 $5,779.62
7/12/2019 MELINTA THERAPEUTICS INC 796 $5.38 $4,282.48
7/10/2019 MELINTA THERAPEUTICS INC 340 $6.26 $2,128.40
Total MELINTA THERAPEUTICS INC 21,238 $3.95 $83,859.46
Sincerely,
Lin Luo

11510 Bucknell Drive Apt. 204

Silver Spring MD 20902

Email: Innluo@hotmail.com Phone# 240-676-5824

 
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 13 of 38

£7501

 

 
 
 

anjeA oso] Aey\
“dog yyog Jo Aueipisqns paumo Ajjoym e pue Dd |S Jequiayy ‘Ja|eep-sdyO1q paleysibal e SISR4d WW

paajueseng yueg JON oly

  

0D jog) UoHes

painsu| DIGS JON Sy
0D BOAUY JO yUeg JO Sayelyye oye yeu) saluedwos Aq

:syonpoud JUawU}SaAu]

papiAoid JO paynqujsip ‘pabeuew ‘peiosuods sjonpoid juewW}SaAu! UleYad aIqejIeAe sayeW (,|| LAW, 10 ,S24d IW, Se 0} Pease osje) payesodsoouy WS Y JOUUB ‘8DIAlq ‘YOUAT ||LWOW

 

 

 

 

 

 

G8’ L9or'ves S6°6S0'0L$ ANIWA O11045.1LNOd L3N
- . SAILIMIGVIT WLOL
- - a soured 149d
S3ILNgvi
Se'Lor'res §6'6S0'0L$ SLASSV WLOL
Ge Lorre S6°6S0'0L (oyoyog Buoy) [e}0\qNS
- . SOUBINSU|/SOHINUUY/JOUJO
- - suondo
SO'8ZL‘OL - spun, jenny
06 eee'pz vz'8S0'0L seninb3
- - @WwodU| pexi4
06'S LLL sjunosoy Aauowyysed
O€ Jaquiajdas L€ Jequieseq S Lassyv

(00°000'8)
Ls'€5S'96

 

aleq Oj 1ea A —

      

   

(Sesso7)/suleg jeyey
NO/U| pauajsuesy NOA seUNeS

_ SUPOID [BIOL

WUSWAES sy,

 

syqaq |Bj0]

JuIUSd

 

6102 “LE Jequiaseq - 6102 “10 49q0}99

G6'6S0 OLS

€022€ 14 “SATNANOSMOVE
9870b XO 'O'd
S0-€0-208-6 14

A9G3 Ile

SBOIYO |[LUeW sno,

‘ONJEA OOO JON

OSPEL-61S-Zz :epog ssao0y
ZELV-ESY (228) :eoue}SISSy INOH-pZ

ANVdWOD) VOIYAWY 40 ANVE V

Gy) Tada

491} WNUNL/d SPIEMBY POM9JsJ4 BY} Ul PsjjOJUS Si JUNODDe siyL

INNOOOV LNAWSYILSAY

osH iy “JEQUINN JuNoDoy

L082-2060¢2 GW ONIYdS Y3SATIS
v0Z dV YO TIANMONE OLSLL

OnN1 NI1 O84
Val ONT NIT
Od4 LSND S 84d WW

 

  

ZO

+

woo" abpel|uew' MMM ‘je aul|UD
Case 19-12748-LSS Doc 427 _ Filed 03/18/20 Page 14 of 38

For best printing results, change page orientation to landscape.

 

   

  

 

 

- : — IRA-Edge H50
Account Holdings for IRA-Edge E50 $6,647.54
+$129.48  +1,99%
Dow 29,276.34 -0.48  -0.00% NASDAQ 9,638.94 +1055 +0.11%  S&P500 3,357.75 +5.66 +0.17% 40 Year T-Note 1.60 +0.05 +3.84%
- / - oe Oo ne ENE CATS
Group by @ Account O Product Class As of 02/11/2020 06:15 PM ET
Cash available to invest
$4.96
IRA-Edge HB H50 Value Day's Value Change
$6,647.54 +$129.48 +1,99%
Select view |mi
Symbol | Description Price | Quantity | cng "eng memos | Cost Basis Value Py
AVGR AVINGER INC $0.6401_| 10 +$0.0116 |  +1.85% +80.11 | $9.60 $6.40 -$3.40
BLcM | | BELLICUM 1 | $1.19 | 10.49% $1.19 | $8.10 $10.16 +82.06
KMPH KEMPHARM INC SHS $3511 | 10 | -soore9 | 5.11% -80.19 $4.20 $3.51 | -$0.69
KTOV | | KITOV PHARMALTD $0.7249 | 10 | +800439 | +6.45% +80.44 $7.32 $7.25 | -$0.07
MBRX | | MOLECULIN BIOTECH INC $0.7506 | 10 -$0.0044 |  -0.58% -$0.04 $10.20 $7.51 -$2.69
MLNTQ MELINTA THERAPEUTICS INC | $0.3110 | 16,733 * +$0.0008 | +0.26% 4813.38 | $24,475.67 | $5,203.96 $19,271.71
ONTX ONCONOVA THERAPEUTICS $0510 | 10 | -$0.0890 | -14.83% -$0.89 $2.66 so. | +82.45
PTN PALATIN TECHNOLOGIES INC $0.6031 10 -$0.1038 | -14,68% $1.04 | $8.10 $6.03 -$2.07
svm SILVERCORP METALS INC $4.14 | 10 -$0.09 -2.13% $0.90 | $37.90 $41.40 | +$3.50
TRXC | | TRANSENTERIX INC REG SHS $1.22 | 1,092 40.1 +9.91% *s120.12 | 209950 | $1,33224 | — -$767.26
vBiv VBI VACCINES INC | $1.87 | 10 $0.00 | 0.00% $0.00 | $5.04 $15.70 +$10.66
VLRX VALERITAS HOLDINGS INC $0.3312 10 -$0.0313 | -8.63% -$0.32 $12.80 $3.31 | -$9.49
Balances
Money accounts BANK OF AMERICA, NA RASP $1.00 | 49600 | $0.00 | 0.00% $0.00 $4.96 $4.96 a
Cash balance | | $0.00
Pending activity $0.00
Total | +$129.48 $6,647.54 | -$20,038.71

Holdings by Product Class Report

The data displayed Is for informational purposes only. Your account statement is the official record of your holdings and balances.
Review a description of the third-party ratings methodology.

Please note: None of Bank of America, Merrill Lynch or any affiliates, bears any responsibility or liability with respect to third-party research made available. Clients should understand that they
assume full responsibility for any trading decisions they make based upon third-perty ratings or reports.

Money accounts are not adjusted for pending trades.

Real-time market data on this page are for informational purposes only. The accuracy of this data is not warranted.

Quotes provided by Nasdeq Basic.

Information will not appear if a cost basis is not known, @ security price is not currently available, or the Gain/(Loss) calculations are not appropriate for the type of holding.
Positions are net and cost basis excludes fractional shares.

Total unit cost represents weighted average acquisition price. It does not imply that any shares were actually purchased at that price

Quotes provided by Nasdaq Basic.

 

FAQs | Glossary | ContactUs | Privacy & Security | Careers | Advertising Practices

 
Case 19-12748-LSS Doc 427 _ Filed 03/18/20 Page 15 of 38

€z7jO€e

 

+ 0000'8S/ ‘FL

LZO

 

 

 

 

 

(09'006'S1) ZE6LS‘L Z6'6LY'EZ leJO\qnS
(80°6S0'L) 80°66S LLEes‘0 91L°8S9'L OOL'L 0000°8Z1L‘L 6L/9Z/ZL
(ez'9se'2Z) €S'p07'L LLES"O 92°09S‘€ OOZS'L 0000'89z'z 6L/SL/LL
(Z9°Lv0'L) 96626 LLEes‘O 8S°226'L v6ZL'L 0000°1SZ'1 6BL/EL/LL
(0S 22'Z) OS'P8Z‘L LLes‘o 00°zE0'r 000z'1 0000'09¢'¢ 6L/EL/LL
(9z°0S2) z9'929 LLes‘o 88'9%r'l 00ZI'L 0000°r2z'1 6BL/EL/LL
(€z'ZLe'Z) 28808 LLes‘O OL'LZL‘e €60'Z 0000'€zs'L 6BL/ZL/LL
(L8'vez'z) €6°28S LLes‘o vl'@Z8'% 6652 0000°Z0L‘L 6BL/ZO/LL
(LL'vL6) LySLE LLes‘0 8S°67z'l 000° 0000°76S 6L/ZO/LL
(6'6Z2'1) €9°60€ LLEs‘O ZL'6ES'L 00r9'Z 0000°€8s 6L/LE/OL
(22'6rZ'1) €L°Z0€ LLes‘o 00°zS0'Z 0009'¢ 0000°02S 6L/SZ/OL LNIW ONI SOLLAAdVYSHL VINITSW
wav
8 os'Z 9622'0 zed OzEL'0 0000'0L 61/ZZ/OL AOLY GL1 WWuVHd AOLIM
(02'18) 09'8SZ €6LE'0 08'6E8 6611'0 0000°000‘2 6L/E0/ZL HdW SHS ONI WYVHdW3y
%6S'L QTAIA LNJYYND
L 99° 69'r 0069°r €0'r 00¢0'r 0000'1 6L/ZZ/OL OS dyO9 WNVONA
ayo
08'r 06'Z1 0062'1 OL’ 0018°0 0000°01 6L/SL/OL W018 STVOILNSOVWYYHd WNIT
09'L Ov LL OOrLL os6  —_— 00860 0000°01 BLI/ZL/LL YOAV ONI MSONIAV
awoou| jenuuy (sso7)/ulIeS ane, joyeyw 89d joyweW = siseg jsog, sisegysog = Anuenh pauinboy joqwAs uondusseg
payewysy —pazijeasup) peyewsy payewsy [BJO] wun) SAILINOA
LLL LLL WLOL
G3YNSA09 OdlS LON GSYNSNI JIG4-+
0" 69'1 0000°L 691 69'L dSVU VN ‘VOINSWY 40 YNVE-+
ZO" Z0°0 z0'0 HSVvO
PISA ewody| jenuuy anjeA jeewW 89Ud jyoye- siseg }SOoD Ayqueno uondusoseg
jenuuy }s3 payewsy payewsy payeunsy [e}0L SINNODOV ASNOW/HSVO
6102 ‘LE 4equis2eq - 6102 “10 4640190 SLASSV LNNODOV LNAWSYILSY YNOA
OSH GM eqn junosoy On1NI1 084

ANVdWOD) VOINAWYV JO INVE V

Sy aaa
Case 19-12748-LSS Doc 427 _ Filed 03/18/20 Page 16 of 38

8LJOG

 

 

 

 

SLO
907L° JOIYd LINN 00LLZP918 ON SND ONI dNOYS
(08°98) (S69) (Sg"pS9) 0000°080‘9 aseyoind SSONSIOS 341SvV71SS ~=—s- ZL-/ZO
OrrlL’ 301d LINN 00LLZ918 ON SND ONI dNOYwD
(L0°099'Z) (g6'9) (90°€9'2) 0000°rzr'sL aseyoind SHONFIOS S4ITSVTISS)~=—s ZL-/ZO
*% 008€°'S ADIYd LINN 60ZD6PS8S ON SND
(€p'682'r) (s6'9) (8°Z82'p) 0000°962 aseyoind ONI SOILNAdVYSHL VINITSN = ZL/ZO
00€6  AOIYd LINN €0b2Z0969 ON SND SHS
(62°S26) (S6'9) (p8'8L6) 0000°886 aseyoind ONI SSIDOTONHOSLNILVIVd = LL /ZO
00Z0°l + JOdldd LINN €0%Z20969 ON SND SHS
(p8°99Z'L) (p9°992'L) 0000°Zrz'L aseyoind ONI SSIDOTONHOSL NILVIVd = OL/ZO
¥ 00929 AdINd LINN 60Z9D6rS8S ON SND
(Se"seL‘z) (S69) (Ov 8ZL'Z) 0000°0re aseyoind ONI SOLLNAdVYSHL VINITAN = OL/ZO
000S'2 AdIYd LINN ZOLWZ0S8S ON SND
(00°S16'Z) (00°S16'Z) 0000°991‘L aseyoindg ONI SASINdHALNS NAWGSW = OL/ZO
0087'Z Old LINN €0LNSZ€89 ON SND
(Lg‘z9r'z) (s6'9) (9g°SSp‘z) 0000°220'L aseyoind ONIHLIVWSHOYdO ~3=OOL-/ZO
006° ADINd LINN ZOLE8eere ON SND
(00°061'¢€) (00°061‘) 0000°000‘L aseyoind ONISGNIMALONS =: 60/0.
9GPL°  3OIYd LINN 601 1€£1Z0 ON S/NO
(o9°€28) (09'€28) 0000°000‘9 aseyoind ONI SSOUNOSAY VSAW VLIW = 60/0
0081 Add LINN 101GSS809 ON SND SHS
(pp'g9e'L) (pp'9g9e'L) 0000'°8S1L‘L aseyound ONIHOSLOIGNIINDSION = 80/20
saseyoind
( pleg)/pauie3 UpaAD saa4 6Guipes i junowy Aqueno adk, 1 uonoesues 1 7 — Yondusseg ayeqg
jsoJa}u] panooy /Q1qeq) /SUOISSIWIWODd uonoesuel | JUsWWATeS
SNOILOVSNVUL ALINNOTS
LO"p0z zz W1LOL LIN
ajeg Oo] sea, @wodu| Ayueny : adAy uojoesuesy uojdusseg = ajeg
SWOodu|

(panuyjuos) SNOILOWSNVYL SWOONI LSSYALNI/SGNAGIAIG

 

6102 ‘O€ Jequiaydas - 6102 ‘6z eunr

ANVdWOD) VOINAWV JO ANVE V

ey Ta

osHe “JOQUINN JuNoooy

SNOILOVSNVYL LNNODOV LNAWSeILSaY

YNOA

On? NI1 O84
Case 19-12748-LSS Doc 427 _ Filed 03/18/20 Page 17 of 38

gL jog

 

(€1°920'9) (S6'9)
(82°001'L) (S6'9)
(S6"990'e) (s6°9)
(S6'900'L) (s6°9)
(61 899") (s6°9)
(65°202'¢) (s6°9)
(ss'y96'2) (s6'9)
(2S°982'S) (s6'9)
(ss"660'€) (s6"9)
(s6"v0¢'e) (s6°9)
(s6"0¢0'9) (69)
(ss"yes'e) (69)
(SL'8rZ'L) (S6'9)
(pleg)/powey WPaD seej Gupel,
jsas9ju| parusoy =—/(J1G@q) /SUOISS|WWOD

 

SLO
¥ 00€0' FOMd LINN 60ZD6PS8S ON SND

(81°690'9) 0000'90S'L aseyoind ONI SOLLNAdVYSHL VINITSW = SL /Z0
O0E0'E AOIYd LINN ZOLEsEere ON SND

(€8°€60'L) 0000°L9¢ aseyoind ONISGNIMSLOIS =: SL/Z0
0090°'E JOId LINN ZOL68Eere ON SND

(00°090'€) 0000°000'L aseyoind ONISGNIMSLOIS = SL/ZO
000% ADIYd LINN LO9HZS6SE ON SND

(00°000'1) 0000°00S‘Z aseyoind ONIADYSNS 115907SN4 ~=—s BL /ZO
0OZVZ BOd LINN €OLNSZE89 ON SNO

(pz L99'¢) 0000°2ZZ'L aseyoind ONIHLIVSH ONdO ~~ 8/20
0097°% + 3OIYd LINN ZOLWZ0S8S ON SND

(p9"S6L‘e) 0000°FLb'L aseyound ONI SSSINdYSINS NAWGSW—s9L/ZO
O€€l°  FOId LINN 001127918 ON SND ONI dNOwD

(09°226'2Z) 0000'88e'zz aseyoind SAONAIOS S4N1SWTISS ~=—s SL/ZO
0029p JOdINd LINN 60ZD6%S8S ON SND

(Z9°622'S) 0000°1SZ'L ¥ aseyoind ONI SOLLNAdVYSHL VINITAW = SL/ZO
ye 000L'F Old LINN 60ZD6rS8S ON SND

(09°260'€) 0000°8S9 aseyoind ONI SOILNAGVYSHL VLNITAN = SL/ZO
¥ 00S8°r JdINd LINN 60ZD6rS8S ON SND

(00°862'€) 0000°089 eseyoind ONI SOLLNAdVYSHL VINITAW = SL/ZO
SK 0020'S + JOINd LINN 6079D6r7S8S ON SND

(00°¥Z0'9) 0000°002'L aseyoind ONI SOLLNAdVYSHL VINITAN = SL/ZO
00S1'Z 3OId LINN €0LNSZE89 ON SNO

(09'22S'€) 0000'799'L aseyoind ONIHLIW3HOMdO = SL/ZO
9028 =AdIYd LINN €0LfZZ8L6 ON SND

(OZ Lp‘) 0000°000'Z aseyoind ONISANIDOVAISA = ZL/LO

seseyoind

~ junowy Ayqueno ad} uojoesues, uondusseg jeg

UONIeESUBL | yuUBsWA|eaS

(panujuos) SNOILOVSNVYL ALINNOSS

 

6LOZ ‘OE 4equiaydag - 6102 ‘6z eunr

OSVEL-6LS-C? -8POD Ssev0V7

ZELP-ES9 (128) :edueR}sISsy INOH-pZ

SNOILOVSNVYL LNNODOV LNAWSeILaY YNOA

osH aa “JOQUINN JUNoDOV oni Ni og4
Case 19-12748-LSS Doc 427 Filed.03/18/20 Page 18 of 38

e450

ZO

0000°2E6 + aseyoind

 

 

 

 

 

 

(Ze"L22') (Z€'L22'e) ONI SOLLNAdVYSHL VINITAN = ZO/OL
66¢1°6 Add LINN 601 1”8892 ON SND
(ZL L00'e) (ZL L00'€) 0000°8Ze Sseyoind dyO9 LOS ZO/OL
~ 0082 «= 3OIYd LINN PO9PEZESO0 ON SND
(00082) (00°08) 0000°000'L aseyoind ONIMSONIAY = ZO/OL
0022S JOdlYd LINN SOLOSZ886 ON SND
(00921 'r) (00°921'p) 0000°008 aseyoind SHS dyO9 51Z = VO/OL
660° Jdld LINN 1O0LGSS809 ON SND SHS
(p6'L 19) (p6°L 19) 0000'009 aseyoind ONIHOSLOIGNIINDSION ~—— PO/OL
seseyond
(pleg)/pawe3 ; pag junowy - Aueno adh ‘| uonoesues iL a - uojdusseg ajeg
jsouajyuj penuooy ~=—S (199) /SUOISSIWWOD uonjoesued | juawayjes
SNOILOVSNVYL ALINNDAS
cc vO? be WLOL LAN
82661 SI (spuapiaig }dwax3-xe |) jeyo}qns
6LOZ/LE/2L ALWG AVd 0000°l SNIGQIOH
z0° puapiaig ubiei04 ~ dyO9 VWNVONA LE/ZL
6LOZ/8L/ZL ALWG AVd 0000°0} SNIGIOH
eL puepiaig ubiai04 » ONISIVLSW dyOOUNSATIS 8L/ZL
spuapiaig }dwex3-xe |
vy 90 (ySasaju| }dwax3-xe |) e}0}qNS
LO" je}0) awodu| dSVu VN ‘VOINSWV 40 YNVE
SLENGEPSS ‘WAN dISND O£-0l NYHL 0€-60 WOUS 6102/0¢/0l SLVG AVd LSSANISY LNI/AIG 00010°0
O00LO }S9J9}U| dSV¥ VN ‘VOIMSWV SO MNVE ~LE/OL
GLENGEPSS ‘NNN dISND 9L-ObL NYHL O€-60 WOUS 6102/91/0L SLVO AVd
SO }sa19}U] dSVUY VN ‘VOINSWV SO MNVE ~ZL/OL
jsaJ9a}U| }dwaexy-xe]
ayeq 0] Jeo, @WOOU| - Anueno  —<“—i— adk| uonoesuesp™” uojdusseag  ajeq
ewodu|

6L0Z ‘LE 4equieseq - 6102 ‘L0 48q0}90

ANVdWOD VOINAWYV 10 INVE V

Sy Tea an

SNOILOVSNVYL SWOONI! LSSYSLNI/SGNACIAIC

SNOILOVSNVYL LNNODOV LNAWSeILaY YNOA

 

OSHA Jequiny junosoy On1NI1 094
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 19 of 38

£2309

 

(6L'vL2'p) (S69)
(oz'seL's) (S6'9)
(€6°S20'S) (S6°9)
(LEpze't) (s6'9)
(g2°€00'2) (S69)
(S6°966'L) (s6'9)
(Se'ZSp'L) (S6"9)
(v0"S00'Z)
(1S°6Z6)
(v6 LOL‘€)
(Z1-229'L)
(pS'89S' LL)
(12°28)
(piedypewe3 pa see4 Bulpes)
jSaJa}U] pensooy /Q1geq) /Suoissiuwog

6102 “LE 4equiad9aq - 6102 “10 48q0}90

OSPEL-61LS-ZZ -@poD sseooy
ZELP-ES9 (128) seouR\sISsy JNOH-pZ

(v2°02'p)
(Sz'8Z1'S)
(86°890'S)
(QL ZLE'b)
(08°966'L)
(00°066' 1)
(or 0Sv'b)
(v0'S00'Z)
(1S°6z6)
(v6'LOL'e)
(L'229'b)
(pS'g9s'LL)

(12728)

junowy
uonoesuel |

0000°981L'L

0000'SrE'L

0000°Lre'l

0000 990'S

0000°21S

0000°000'L

000071

0000'8Z€'L

0000°P2Z'1

0000°61

0000° LLY

0000°69

0000°96

0092"

 

Aueno

osHeaay ‘JOQUINN JUuNODOY

adhy uoyoesues mM

Lz0

 

+
aseysind ONI SISVNNVO VeOuNV 9L/OL
ooss’€ = 3dldd LINN 60ZD6PS8S ON SND
aseyoind ON! SOLLNSdVYSHL VLINITSW QL/OL
008Z'€ ADIYd LINN 60Z96%S8S ON SND
98Seyoind ONI SOILLNAdVYSHL VLNITSW 9L/OL
3d0lYd LINN 80LHZZ978 ON SND Y ONI SIVOILNADVWWYVHdOld
aseyoing VNNA&AIS SL/OL
0006  Fdldd LINN 80LX9S-SO0 ON SND
aseyoind ONI SISVNNVO VYOUNVY SL/OL
00661 S3dldd LINN £OLNSZE89 ON SND
aseyoind ONI HLIWSH O¥dO SL/OL
0009°€0L SOMd LINN 801252950 ON SND
aseyoind Ydv NOds ONI Ndive SL/OL
OSSPL Add LINN ZOLWZ0S8S ON SND
aseysind ONI SASIYdYSALNA NAWGSW LL/OL
9622, ADIYd LINN ZOLAEO86r ON SND YAV
SSeYydINd QL1 WWYVHd AOLIN OL/OL
0092 E9L ADId LINN ZOLM60910 ON SND
@Seyoind LT SNIGIOH dNOwS VavEliv OL/OL
OOL0% Fdldd LINN £0ldSE8z8 ON SND
aseyoind ONI SIVLAW dyOOUSATIS 60/01
0099291 ADIYd LINN Z0LM609L0 ON SND
aseysind LT ONIGIOH dNOwd Vevaliv 60/0L
0226 = ADIYd LINN LOLLLLS08 ON SND
9@SeYyoind ONI VHVAVS sO/OL
sf OOlS'  Fdldd LINN 60Z96PS8S ON SND
saseyoind
-uoqoesu uondusseg ajeq
juawayyes

(panujuos) SNOILOVSNVYL ALINNOSS

SNOILOVSNVYL LNNODOV LNAWSeILaY YNOA

ONT NI1 O84
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 20 of 38

€ZjOL

(o0's¢9)

(Zp'00¢'e)
(€0°SZ0'L)
(Le'z9z'L)
(Se0s6'L)
(pz 26p'L)
(s6's9e'L)
(26°22¢'2)
(p0°200'L)
(v8"L06‘r)
(1S°882'L)
(9p pZZ'L)

(6S°Sr8'L)

(pleg)/powes UWpad
yseuejuj penusoy = (19)

(g6'9)

(S6'9)

(g6'9)

(g6'9)

(S6"9)

(s6'9)

(6°9)

(S6°9)

(g6°9)

(69)

(6°9)

$904 Buipesl
/SUOISSIWWOD

(00'S¢9)

(Zp 00€'e)

(g0°890'1)

(9€°SS2'Z)

(or'er6'L)

(6206+)

(00°6S¢€'L)

(Z0'99¢'2)

(60°000'L)

(68'768'r)

(9S°L8Z'L)

(Lg°"292'L)

(v9"8e8'L)

junowy
uooesues |

0000°00S
0000'128
0000°Szs‘z
0000'Z18'L
0000'rLb
0000°678'1
0000°000°6
0000°29S
0000°S6h'S
0000°L00°L
0000°8SS‘z
0000'62r

0000687

~ Aqueno

aseyoind

0020 7
aseyoind

oecr
aseyoind

Ye 00827
aseyoind
000l' 7
aseyoind

ONI SONIGTIOH SWLINF TWA
Adld LINN vOLS0SZ62 ON SND
dyOO WNVONA

Fold LINN LOcW9968 ON SND

ONI XIYSLNASNVYL

Adldd LINN 60Z296%S8S ON SND

ONI SOILNAdVYSHL VINITAW
FdIYd LINN vOLSOSZ6Z ON SND
dyOO VNVONA

0908" =4dlYd LINN Z0LL8¥620 ON SND GeO

aseyoind

STVOILNSOVWYVHd WNIT

OSL’ = ADIYd LINN 80LHZ2928 ON SND Y ONI STVOILLNAOVWYVHdOld

aseyoindg

OOLe VY
aseyoind

VNNAIS
Add LINN yOLSOSZ6Z ON SND
dyO9 WNVONA

OZ8b° = ADIYd LINN 801H2Z928 ON SND Y ONI SIVOILLNAOVWEVHdOld

aseyoind

0068
aseyoind

OLOS
aseyoind

0069°¢
aseyoindg

0092'€
eseyoind

pLys'e

 

adky uoyoesuel) 7

VNNA&IS

Jdldd LINN VOLHS9ZE0 ON SND
SHS ONI VIdHdV

JOldd LINN €OLF22816 ON SND
ONI SANIDOVA ISA

JOIYd LINN 801X9S1S0 ON SND
ONI SIGVNNVS VYOUNV

Fold LINN 801X9S1S0 ON SND
ONI SIGVNNVO WeYOUNY
dOId LINN 80LX9S1S0 ON SND

uondussag

(panuyuod) SNOILOVSNVYL

LZO

+

€c/OL

€z/OL

ZZ/OL

cc/Ob

ec/Ob

cc/OL

Lc/OL

LZ/OL

8L/OL

8L/OL

9OL/OL

QL/OL

QL/OL

seseyoind

ayeq
juawayes

ALIWNOAS

 

6102 “LE 4equissaq - 6102 ‘10 48q0}99

ANVdWOD) VOIYAWV 40 ANVE V

a) ee

SNOILOVSNVUYL LNNOOOV LNAWSeILaY YNOA

osHaal J@QUINN JUNoDy

ONTNI1 O84
Case 19-12748-LSS Doc 427 _ Filed 03/18/20 Page 21 of 38

€ZjOse

(ZL 6eS'L)
(08"081‘01)
(0g L9OL'r)
(02 8€4'Z)
(pr'eZs)
(80°266'Z1)
_(88°6z6'¢)
(6728)
(8z°6zs'b)
(9z'eg¢'e)
(Lr'€66)
(00°r9b'L)

(os"€18'L)

$004 Buipes,
/SUOISSIWWOD

(pled)/paue3
}SaJa}U] panuooy

WPAD
/aiqeq)

(ZL '6€S'L)
(08081 ‘OL)
(oe L9L‘y)
(02 8€1'Z)
(vy'ezs)
(80°266'Z1)
(98°6z6'€)
(p6'pL8)
(8z'6zS' 1)
(9z"88¢'e)
(Lp'€66)
(00°r9P't)

(0S'°€18'L)

junowy
uonoesued |

0000°€8S

0000'828'Z

0000°2zs‘z

0000'681'L

0000 8rr

0000°%r2'2

0000°SLL‘Z

0000°LSP

0000°022'1

0000' 768

0000°012'L

0000°000'2

0000'0Sr

Aqueno

¥ aseyoind
¥ 0009"¢
eseyoind
0099'|
aseyoind
L86L't
sseyond
0082’
aseyound
00rL'b
aseyoind
18S9'1
sseyond
00v6'|
aseyoind
ovge"
aseyoindg
O06Z'€
aseyoind
o1ze"
aseyoindg

OceL
aseyoind

ONI SOLLNSdVYSHL VLNITSN
Adldd LINN 60ZD6PS8S ON SND
ONI SOLLNAdVYSHL VLINISW
Add LINN €OLNSZE89 ON SND
ONI HLIW3H OXdO

JOldd LINN €OLNSZE89 ON SND
SONI HLIWSH OXdO

Added LINN LOENVLELG ON SND
SONI SONIGTOH SVLIMS TVA

JOldd LINN 602D6PS8S ON SND
ONI SOLLNAdVYSHL VLNITAW
ddldd LINN €OLNSZE89 ON SND
ONI HLTWSH OdO

Fold LINN €OLNSZE89 ON SND
ONI HL TW3H OdO

JOldd LINN LOLLLLSO08 ON SND
ONI VYVAVS

Fold LINN €0ldS€8z8 ON SNO
ONI STVLAW dyOOUSATIS

AOld LINN €0%220969 ON SND SHS

ONI SSIDOTONHOSL NILV Vd

JOIYd LINN ZOLAE086b ON SND Wav

QL1 WWaVHd AOLIM

O00’ = FDIYd LINN POLSOSZ62 ON SNO

aseyoind
OOLZ |

dy09 VNVONS
JOld LINN LOENPL6L6 ON SND

 

adh, uonoesues 1

uonduoseg

tzo
+

vO/LL
62/0L
8z/OL
8c/OL
SZ/OL
SZ/OL
SZ/OL
SZ/OL
vzZ/OL
vZ/OL
vZ/OL
vZ/OL
ve/OL
seseyoind

ajeg
JUsWAI}e8S

(panuquos) SNOILOVSNVYL ALINNOSS

 

6102 ‘LE 4equiasaq - 6102 ‘10 48q0}90

OSVEL-61S-ZZ :8PpOD ssesv0V
ZELb-ES9 (228) :edUR\sSISSY INOH-pZ

SNOILOVSNVYL LNNODOV LNAWSeILaY YNOA

OSHA soquiny junosoy

ONT NI1 O84
Case 19-12748-LSS Doc 427 _ Filed 03/18/20 Page 22 of 38

€2506

ZO

 

 

 

+
(OL'eSz'z) (OL €S2'2) 0000°9Z1 ‘EL aseyoind YNN3IS = Z2/LL
00ZS'|. 3OlMd LINN 60Z9D6PS8S ON SND
(92°09S‘¢) (92°09S'€) 0000°89z‘z aseyound ONI SOLLNAdVYSHL VLNITAN =—(OZ/LL
00S8° JdIYd LINN Z0L18%620 ON SND GHO
(02°078'2) (02°078'2) 0000°zre'e @seyound STWOILNAOVWYWHd WNDITISS )=—(OZ/L LL
000S°§ JOld LINN SOLO8Z886 ON SND
(00°662'2Z) (00°662'2) 0000°8Lr aseyoind SHS dyOO SIZ = G L/L L
00ZL'L dd LINN 60ZD6~S8S ON SND
(g8°9Zp'L) (gg'9zP'L) 0000°rZZ'1 aseyoind ONI SOLLNAdVYSHL VINITAN = SL/EL
p6ZL'L JdlYd LINN 60Z9D6~S8S ON SNO
(8S°226'L) (8S°226'L) 0000°1S2'L aseyoind ONI SOLLNSdVYSHL VINITAN = GL/LL
00021 JOdlYd LINN 60Z9D6rS8S ON SND
(00°ZE0'r) (00°Z€0'r) 0000°09¢"e aseyoind ONI SOLLNSdVYSHL VLNITAN—SL/LE
x €6v0'% Old LINN 60ZD6PS8S ON SND
(OL'bZL'e) (OL LZL'e) 0000°€zs'L aseyound ONI SOLLNAdVYSHL VINITSN =o VL/LL
0086"  3Odld LINN PO9PEZESO ON SND
(p2°8Z9'L) (p2°829'L) O000°ELZ'L aseyoind ONINSONIAY so VL/LL
* 0020°% Old LINN 60Z9D6rS8S ON SND
(8S5°6@z'L) (8S°6Zz'L) 0000°76S aseyoind ONI SOLLNAdVYSHL WLNITAW = ZL/LL
* 66"S'% AOINd LINN 60ZD6PS8S ON SND
(p2'%Z9'Z) (p'7Z8'2) 0000°ZOL'L aseyoind ONI SOLLNAGVYSHL WLNITAW sO ZL/LL
O6ZL = FOINd LINN 801HZZ9Z8 ON SND Y ONI SIVOILNSOVWYVHdOld
(p8'pZz'L) (p8'pZZ'L) 0000°2Z1'2 aseyoind YNN3IS = QSO/LL
0018  JOIYd LINN €0bZ20969 ON SND SHS
(68°666'L) (68°666'L) 0000°694‘z aseyoind ONISSIDOTONHOSLNILVIWd = SO/LL
+ 00P9'% Old LINN 60ZD6PS8S ON SND
seseyoind
(pleg)/pewes _ "pag $904 Bulpesy junowy Ayueno adj uojoesues| OO uondussag ajeq
}seJ98]U] penis. /Q!qeq) /SUOISSIWWOD uojoesues | JUBWWA]eS
(penujucs) SNOILOVSNVYL ALIYNOSS
02 FE waguas[ed = 602 "40 2990190 SNOILOWSNVUL LNNODOV LNAWSYILSY YNOA
OSH¢ EE Joqwny yunosoy On NIT 084

ANVdWO) VOINAWY JO ANVE V

Sy een
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 23 of 38

€2 3° OL

ZO

 

 

00621 JOdIYd LINN ZOLWZ0S8S ON SND
G8'yLe'LL (sz’) OL'SZ6'LL 0000'069‘9- ales ON! SASINdYSLNA NAWGSN = ZO/OL
006r'} S3OdIYd LINN ZOLWZOS8S ON SND
69°668' PL (Le) 00°006'rL 0000°000‘0L- ales ONI SASINdNSLNA NAWGSW = vO/OL
sajes
(96°9S8'691) (OL’SZL) (98° L€Z‘69L) (Saseyoind) |e}0\qNS
% O02) 3OdlMd LINN 60ZD6PS8S ON SND
(91°8S9'L) (9L°8S9'1) 0000°8ZL'L aseyoind ONI SOILNSdVYSHL VINITAN = OS /ZL
099% JOIYd LINN SOPAZEZB9 ON SND ONI
(Le°08e'L) (Le°08e'L) 0000°L6L'S aseyoind SOLLNSdVYSHL VAONOONO = OL/ZL
OLZL’ Old LINN LOzW99E68 ON SND
(o9°Z0L) (09°Z0L) 0000°009 aseyoind ONIXINSLNSSNVYL = EL/ZL
Oprl’ OIYd LINN 801HZZ9Z8 ON SND Y ONI STWOLLNAOVWYWHdOld
(Z6°SL8'Z) (Z6°S18'Z) 0000°SSS'61L aseyoind VNN3IS —-EL/ZL
ObZL = 30IMd LINN LOZW99E68 ON SND
(g€°001) (g¢°001) 0000°28S aseyoind ONIXIMSLNASNVYL = ZL/ZL
QO8EZ Add LINN ZOLN8EE88 ON SND
(p2°288) (p2'288) 0000°eZe aseyoind ONI GWSOILNAdVYSHL = GO/ZL
O97l° Old LINN LOzMS8S86 ON SNO
(96°9r6) (96°9¥6) 0000°98%'9 aseyoind ONI SONFIOSOIG OLGTSIA. = SO/ZL
0981 Old LINN LOZW99e68 ON SND
(p6'666) (p6°666) 0000°92¢€'S aseyoind ONI XIMSLNSSNVEL = 9O/ZL
66Lb° = FOId LINN ZOLSPP88r ON SND
(08°68) (08°6¢8) 0000°000'Z eseyoind SHS ONIWYVWHdWS = GO/ZL
OLLL Od LINN 80LHZZ9z8 ON SND Y ONI STWOILLNSOWWUVHdOld
Seseyoind
(pleg)/peweg Pag $904 Buipesy junowy Ayqueny adk| uojoesued| uondusseg ayeq
}seJ9}U| pensio0y /Qiqeq) /SUOISSIWWOD uonoesuel | JUBWAe8S

(panuquos) SNOILOVSNVYL ALINNOSS

 

6L0Z ‘Le 4aquiedeq - 6102 ‘10 48q0]90

OSPEL-61LS-2z :epoo ssesoy
ZELP-ES9 (228) :eouR\sissy INOH-pZ

SNOILOVSNVYL LNNODOV LNAWSeILAY YNOA

osHe A “oquiny qunosoy On1NI1 084
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 24 of 38

£2450 vL

LZzO

 

 

 

0000°009- aBueyox3 ONIXIMSLNASNVUL = EL/ZL
6LOZ/EL/ZL ALVG AWd

0000°Zr aBueyox3 SHS 93Y ONI XIMSLNASNVYL = EL/ZL-
6LOZ/ZL/Zb ALVG AWd

0000°€96'S- aBueyox3 ONIXIMSLNSSNVYL = ZL/ZL
6LOZ/ZL/ZL ALVWGO AVd

0000°6SP aBueyox3 SHS 93 ONIXIMSLNASNVYEL = ZL/ZL

suooesuel| Ayindas JayjO
9G°7S8'691 (Z9°001) €7 €S6'691 (sayeg) je}o}qng
z0ze’ JOIN LINN SOPAZEZB9 ON SND ONI

G6'8S9'L (£0°) 86'8S9'| 0000°181‘S- ales SOILNAdVYSHL VAONOONO 3=- OOF /ZL
S0Z0° = 3OINd LINN 801HZZ9Z8 ON SND Y ONI STVOILNAOWWYVHdOld

Oz'L8e'L (co’) €Z'18E'L 0000'S9S‘6L- ales YNN3IS = OL/ZL
9Zr8" = FOINd LINN Z01876Z0 ON SND S8"$ ZPEE GL/BL/LL dSA GHO

OL'9L9'Z (90°) 9L9L8'z 0000'zre'e- ales SIWOILNJOWWYVHd WNDITISS = EL ZL
00%6'L0Z JOlMd LINN ZOLM60910 ON SND

€6'L0z (10°) ¥6'L0z 0000't- ales LTONIGIOH dNOYD VaVEIy = ZL/ZL
OLEL’ AOId LINN LOZMS8S86 ON SND

og"e8e (zo) ze°8e8 0000°98r‘9- ales ONI SONSIOSOIS OLGTSIA. = GO/ZL
00LZ dd LINN 80LHZZ9ZB ON SND LZL'$ OLIEL BL/SZ/LL dSA YONI SIVOLLNAOWWYWHdOld

06'992'Z (90°) 96°992'Z 0000°9ZL'€L- ales ° YNNAIS = SO/ZL
OOLE'S FOlMd LINN S0L082886 ON SND

€9°77'Z (so’) 89'717'Z 0000°8zr- ales SHS dYOO SIZ = ZZ/LL
O0rL'L Old LINN 60ZD6PS8S ON SND

Z8°669'8 (81) 00°002'8 0000°000'S- * ales ONI SOLLNAdVYSHL VLNITSN—6L/LL

sees

(pleg)/pewe3 Wpad see4 Buipes 1 . “yunowy Anueno adh 1 uojoesue 1 OO ~uonduoseg — / ~ aqeq

jseJajyu] penucoy /Q:99q) /SUOISSIWWOD uonoesuel | JUBWA}}}98S

(panujuod) SNOILOVSNVYL ALINNOAS

 

6102 ‘LE 4equiss9q - 6102 “10 48qG0}90

OSVEL-61S-ZZ ‘epoad sseooy
ZELb-ES9 (228) seouR}sISsYy INOH-pZ

SNOILOVSNVYL LNNOODOV LNAWSYILSY YNOA

osHe aay “JOQUUINN JUuNoooy

On NI1 O84
Case 19-12748-LSS Doc 427 _ Filed 03/18/20 Page 25 of 38

Fill in this information to identify the case:

 

Debtor 1 Lin Luo

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: District of Delaware

Case number 19-12748-LSS

 

 

Official Form 410 .
Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Identify the Claim

 

 

1. Who is the current

 

 

 

| creditor? Lin Luo - - 2 - <

| Name of the current creditor (the person or entity to be paid for this claim)
| Other names the creditor used with the debtor

2. Has this claim been wi No

acquired from

someone else? QC) Yes. From whom?

 

 

 

 

 

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)
creditor be sent? .
Lin Luo
Federal Rule of Name Name
Bankruptcy Procedure .
(FRBP) 2002(g) 11510 Bucknell Drive Apt 204
Number Street Number Street
Silver Spring MD 20902
City State ZIP Code City State ZIP Code

Contact phone 240-676-5824 Contact phone
Contact email Innluo@hotmail.com Contact email

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

 

 

4. Does this claim amend wi No

a> ;
one already filed? QJ Yes. Claim number on court claims registry (if known) Filed on

MM / DD | YYYY

 

 

5. Do you know if anyone w No

else has filed a proof LC) Yes. Who made the earlier filing?
of claim for this claim?

 

 

Official Form 410 Proof of Claim page 1
Case 19-12748-LSS Doc 427

Fill in this information to identify the case:

Debtor 4 Lin Luo

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: District of Delaware

19-12748-LSS

Case number

 

 

 

Official Form 410
Proof of Claim

 

Filed 03/18/20 Page 26 of 38

04/19

 

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,

explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

| Part 1 Identify the Claim

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Whoi .
wearers cure’ Lin Luo
Name of the current creditor (the person or entity to be paid for this claim)
Other names the creditor used with the debtor
2. Has this claim been M4 No
acquired from Q 5
someone else? Yes. From whom’
3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)
creditor be sent? .
Lin Luo
Federal Rule of Name Name
Bankruptcy Procedure .
(FRBP) 2002(g) 11510 Bucknell Drive Apt 204
Number Street Number Street
Silver Spring MD 20902
City State ZIP Code City State ZIP Code
Contact phone 240-676-5824 Contact phone
Contact email Innluo@hotmail.com Contact email
Uniform claim identifier for electronic payments in chapter 13 (if you use one):
4. Does this claim amend wi No
| | i? . . .
| one already filed? UJ Yes. Claim number on court claims registry (if known) Filed on
MM /DD_ / YYYY
Do you know if anyone wi No

else has filed a proof

L) Yes. Who made th lier filing?
of claim for this claim? es Oo aSe He eae ene

 

Official Form 410 Proof of Claim

page 1

 
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 27 of 38

a Give Information About the Claim as of the Date the Case Was Filed

 

 

6. Do you have any number No
es to identify the | Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: _8 N 6 9
or?
7. How much is the claim? $ 3,022.28 . Does this amount include interest or other charges?

 

No

LI Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
claim?
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

567 quantity stock share of MLNT @ ave purchase prices of 3.95

 

 

9. Is all or part of the claim wi No
secured? L) Yes. The claim is secured by a lien on property.

 

Nature of property:
| L) Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
| Attachment (Official Form 410-A) with this Proof of Claim.

LJ Motor vehicle

LJ Other. Describe:

 

Basis for perfection:
Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $.

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

 

Annual Interest Rate (when case was filed) %
Q) Fixed
C) Variable
10. Is this claim based ona wi No
lease?
L) Yes. Amount necessary to cure any default as of the date of the petition. S$

 

11. Is this claim subject to a wi No
right of setoff?
LI) Yes. Identify the property:

 

 

 

 

Official Form 410 Proof of Claim page 2
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 28 of 38

 

12. Is all or part of the claim
entitled to priority under
11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571,

 

W No

L) Yes. Check one:

L) Domestic support obligations (including alimony and child support) under
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $

) Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
personal, family, or household use. 11 U.S.C. § 507(a)(7).

L) Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.
11 U.S.C. § 507(a)(4).

C) Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $
CL) Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
U) Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

Check the appropriate box:

DOOR

| am the creditor.

| am the creditor's attorney or authorized agent.

| am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
| am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct. °

Executed ondate 02/12/2020

MM/ DD / YYYY

'=—-_,_

_—_——o

Signature 7

Print the name of the person who is completing and signing this claim:

Amount entitled to priority

 

 

 

Name Lin Luo
First name Middle name Last name

Title

Company

 

Identify the corporate servicer as the company if the authorized agent is a servicer.

 

 

 

 

Address 11510 Bucknell Drive Apt 204
Number Street
Silver Spring MD 20902
City » State ZIP Code
Contact phone 240-676-5824 Email Innluo@hotmail.com
Official Form 410 Proof of Claim page 3

 
Case 19-12748-LSS Doc 427 _ Filed 03/18/20 Page 29 of 38

February 12, 2020

Dear Madam or Sir,
My name is Lin Luo, born in 1976. My Bank of America Merill Edge account# is CMA-Edge BR 6°.

I own 567 share of common stocks of Melinta Therapeutics Inc.as of December 26, 2019 and as of today,
with average unit cost of $5.33 and total cost of $3,022.28.

Sincerely,

oe 4)

 

Lin Luo

11510 Bucknell Drive Apt. 204

Silver Spring MD 20902

Email: Innluo@hotmail.com Phone# 240-676-5824
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 30 of 38

Ljoe€

ZO

 

be

WLOL LAN

 

bh

ayeg Oo] 1e8,A Aueno

awody|

@wodu|

adh} uonoesuesy

(jseua}uj ajqexe |) jeJo\qnS
jsesoju] ajqexe |
uojdusseg = ajyeq
SNOILOVSNVYL SWOONI LSSYSLNI/SGNACIAIG

 

SNOILOVSNVYL VID YNOA

",21ES Ysen, SNolAaid yey) Aq pasojo 30] ay} Jo poed Buipjoy ay} epnjoul

0} pajsn{pe uaaq sey ajep uon!sinboe ay) pue ,ajeg YyseA, SNOIAeid e WO JUNOWE Sso| paajap ay} Aq paysn{pe useq sey siseq sop 4

 

 

 

 

 

 

 

 

 

 

S3}0N
(pL'LZ2'Z) 6e OEE €S'Lso'e WLOL
awodu jenuuy  jsalajuj penus0y (Sso7q)/uIeES ane, Jaye siseg sop
payewijs3 payewyss pazijeesu/) peyewsy [e}0L/paysn[py Ol041YOd SNOT
(pL LZZ'2) vL Loe 87720 € WLOL
(pL LZ2'Z) vL LOE 82'2Z0°€ 0000'29S le}0}qNS
(20°LS6'b) vO'Z6L LLes‘O +1 8rl'Z 0062'S 0000'1LZ€ 6L/EZ/OL
ae (20°022) OL'VOL LLes‘O +L) 728 - 0O09r'r 0000°961 6L/EZ/OL LNIW ONI SOLLNAdVYSHL VINITAW
woody jenuuy (sso7)/uleES anjeA jowew Bdq JOWeW siseg sop sisegysop 3 Ayquend pasinboy joqwis uondusseg
payewys3 pazijeaup) payewysy peyewysy j2}O| yur) S3ILINDA
€0° S262 GZ'6Z WLOL
Q3YSA09 DdlS LON GSYNSNI 9ids-+
SO" 00°62 0000°1 00°62 00°62 WVe90ud LISOd3d LOSI IW-+
So Sz0 Sz0 HSVO
% PIAA awoou jenuuy anjen Joey 80d JOMeW siseg }SO9 Aueny uonduoseq
Jenuuy }s3 payewlysy payeuljs3 payewins3 JE}OL SLNNODOV ASNOW/HSV9.
6L0Z ‘Le Jaquiedaq - 6L0z ‘Og JOqUIaAON SLASSV VND YNOA
CONG 22qunn qunoooy omni

ANVdWOD) VOINAWY JO ANVE V

Gy een
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 31 of 38

For best printing results, change page orientation to landscape.

. - many CMA-Edge PNso
Account Holdings for CMA-Edge fenes: $187.93

Oe -$27.78  -12.89%

 

 

Dow 29,379.77 +88.92  +0.30% NASDAQ 9,572.15 +63.47 +0.67% S&P 500 3,345.78 +11.09 +0.33% 410 Year T-Note 1.64 -0.00

Group by © Account Product Class As of 02/06/2020 07:31 PM ET
Cash available to invest Settled cash buying power Unsettled cash | Cash available to withdraw
$0.25 $0.25 $0.00 — $0.25

 

 

 

CMA-Edge seo Value | Day's Value Change | Un
| $187.93 — -$27.78 “12.89% | -$2,8:
Select view Customize view )
: l | _ ] _ | : | Day's Price | | " ] Ur
Symbol Description Price Unit Cost | Quantity Cost Basis | $ Chg % Chg Value Day S — | ;
MLNTQ | | MELINTATHERAPEUTICS INC | $0.3310 $5.33 *€ 567 x $3,022.28 4 -$0.0490 | -12.90% | $187.68 | $27.78 | -$2,83
j i i i i
Balances
Cash balance | | | | |} $0.25 |
Pending activity | | | | $0.00
Total | | | | | $187.93 $27.78
- - J 1

Holdings by Product Class Report

The data displayed is for informational purposes only. Your account statement is the official record of your holdings and balances.
Review a description of the third-party ratings methodology.

Please note: None of Bank of America, Merrill Lynch or any affiliates, bears any responsibility or liability with respect to third-party research made svailable, Clients should understand that they
assume full responsibility for any trading decisions they make based upon third-party ratings or reports.

Real-time market data on this page are for informational purposes only. The accuracy of this data is not werranted.

Quotes provided by Nasdaq Basic.

Information will not appearif a cost basis is not known, a security price is not currently available, or the Gain/(Loss) calculations are not appropriate for the type of holding.
Positions are net and cost basis excludes fractional shares.

Total unit cost represents weighted average acquisition price. It does not imply that any shares were actually purchased at that price

Quotes provided by Nasdaq Basic.

-$2,83

 

FAQs | Glossary | ContactUs | Privacy & Security | Careers | Advertising Practices

Site Map | Mobile Site | Forms &Applications | WebAccessibility | Fees (PDF) | ATMLocator | Legal Information | Routing & Executions | Software Requirements |
Financial Information | Deposit Account & Money Fund Rates (PDF) | Co-Browse

System availability ard response time are subject to market conditions and possible unscheduled outages.
Market data provided by FactSet unless otherwise specified.
Investing involves risks. There is always the potential of losing money when you invest in securities.

Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or “Merrill") makes available certain investment products sponsored, managed, distributed or provided by
companies that ere affiliates of Bank of America Corporation ("BofA Corp.").

Merrill Lynch Life Agency Inc. (MLLA) is a licensed insurance agency and wholly owned subsidiary of BofA Corp .

Bank of America, N.A, U.S Trust Company of Delaware, MLLA and MLPF&S, a registered broker-dealer and Member Securities Investor Protection Corporation (SIPC), are wholly owned
subsidiaries of BofA Corp.

Trust and fiduciary services are provided by Bank of America, N.A., Member FDIC, or U.S. Trust Company of Delaware. Both are wholly owned subsidiaries of BofA Corp

Banking products are provided by Bank of America, N.A. and affiliated banks, Members FDIC and wholly owned subsidiaries of BofA Corp.

 

Investment products offered through MLPF&S and and ity ducts offered through MLLA:

YP

Bank of America, Menill, their affiliates, and advisors do not provide legal, tax, or accounting advice. Clients should consult their legal and/or tax advisors before making any financial decisions.

 

Are Not FDIC Insured Are Not Bank Guaranteed May Lose Value

 

 

 

 

Are Not Deposits Ate Not Insured by Any Federal Govemment Agency Are Not a Condition to Any Banking Service or Activity

 

 

 

 
Case 19-12748-LSS Doc 427 _ Filed 03/18/20 Page 32 of 38

LIJOL LZO

 

 
  
  

anjeA eso] Ae poojuesens yUeg JON Oly | paJnsu| OIG ION QV :sjonpoud yUaWSeAU| +
“dio jog Jo Aueipisqns peumo Ajjoym e pue djs Jequiey ‘Jajeap-se401q pale}Sibel & SIS 94d IW (dog YWjog) uOHelOdi04 edeuly JO yUeg Jo Sayelyyje oue yey) soluedwuos Aq
peplAoid 40 paynquysip ‘pebeuew ‘pesosuods sjonpoid jUewW}SeAu! UIEYWEd ajgeyleAe soyew (, ||, JO ,SR4d IW, Se 0} peuejas sje) payesoduoou| yyWS 9 JeUUe4 ‘BdJe1q ‘YOUAT ||LWEY\

 

 

 

 

 

 

 

 

  

 

 

 

Le6ze'e$ 6e 0FE$ ANTWA ONOALYOd LAN
“ > S3ILIMEVIT WLOL
- - ANnje/ JEJE HOS
: - soue|eg }1q9q
SAILMEVIA
LO 62E'E$ 6e 0Ee$ SLASSV WLOL
LZ 62E'€ 6 0€ (ojjoyH0g Buoy) je}O}GNS Se eae tae Re NS hy OS aN de opted be
“ - J9YIO I Z1'Z18'F 88'82Z S8SS07)/SUIES JoyeW
- - suondo - - NO/U| peuajysues, NOA sayunses
- - spung jenni (00°292'81) (00°0S2'€) $}1G9q |e}0)
Le°Lze'e vL LOE sayinbS LL'OZP'EZz 00°086 SHPOIQ |e}O]
” - SWOdu| Pex!4 hae) Ppl ar ng RS A tar, hac tee oF aie a ala OR Se Uae Ne ont ore eN EIT
Ov'L Sz'6z sjunosoy Aeuowy/ysed eae TR RO Se oe Ne eee
6Z Jequwanon Le Jaquieceq SLaSSV ayeqg 0} ea, juaWway}e}s SIyy
6LOZ ‘LE 4equUUaDEq - BLOZ ‘OF JABqUIsAON Ja WNUE|d SPIEMAY PIU9JaJq BY} Ul PaljosUS SI JUNODIR Siu
INNOOOV @VNO Hf
€02ZE 14 ‘ANNANOSMOVe
9870 XOE 'O'd
S0-€0-208-614
3903 IIJew
BONO [48 INO L082-20602 GW ONIYdS YSATIS
6e'0Ee$ ‘anjeA O|OJWOdg 18N v0? LdV Yd ee ee NI
69982-67S-2Z -epoD sseooVy
ZELP-ES9 (22g) :aoue}sISsy JNOH-pZ / conta “equNN juNoDDYy Wwoo'abpe||ew' MMM ‘ye Bul|UD

ANVdIWO) VOINAWY JO ANVE V

Sy PaaS
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 33 of 38

ea Give Information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number
you use to identify the
debtor?

7. How much is the claim?

 

No

a Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: 8

K 9 3)

3,283.98 | Does this amount include interest or other charges?

 

W No

UJ Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the
claim?

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.

Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

2,234 quantity stock share of MLNT @ ave purchase prices of 3.95

 

 

9. Is all or part of the claim
secured?

 

wi No
C) Yes.

The claim is secured by a lien on property.
Nature of property:

C) Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

CL) Motor vehicle

L) Other. Describe:

 

Basis for perfection:
Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate Of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured

amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition:  $

 

Annual Interest Rate (when case was filed) %
Q) Fixed
Q) Variable
10. Is this clam basedona WW No
lease?
LJ Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. Is this claim subject to a
right of setoff?

 

WY No

L) Yes. Identify the property:

 

 

Official Form 410

Proof of Claim page 2

 
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 34 of 38

6JOL

 

 
 

anjeA eso] Ae
“dog jog Jo Aueipisqns paumo Ajjoym e pue Od|S Jaquiayy ‘Jajeap-Jay01g pase}siDal e SISR4d IW

poojuelens yueg JON Oly
OD WjOg) uoHes

Peinsu| OIG JON ay :syonpoud yuewyseAu|
0D Bday JO yURg JO Sajyel|yye ove yey) saluedwoo Aq

papiAoud Jo pajynquisip ‘pabeuew ‘pasosuods sjonpoid jUawW}SaAu! UIeYEd ajqejleAe sayew (, ||US, JO ,S 4d IW, SE 0} Pauajes Osje) payesodsoou] UpIWWS 9 JeUUa4 ‘adVe!q ‘YOUAT ||LWEW

 

 

 

 

 

 

L0°60z'L$ 6S'LLZ'LS ANIWA O1105.LYOd L3N
- - S3ILIMISVN WLOL
- - eourjeg 1198
SSILNEVvII
L0°60z L$ 6S LIZ LS SL3SSV WLOL
L0°60z'L 6S LLZ'L (o1j0y.0g Buoy) |e}0}qNS
- - soueINSU|/SaINUuUY/JEUIO
- - suondo
- - spun, jenny
Sz'L0z'L 88'01Z'L sayinb5
- - @WOdU| pexi4
92'b 120 Sjunoooy Aeuow/ysed
0€ 4equiajdas LE Jequisseq S Lassv

 

(sasso7)/SuleS JOXeW
INQ/U| pawajsuesy No, saquNses
suiqeq [e}0,
SHPSID |E}O]

 

 

 

6L0Z “LE Jaquiasaq - 6L.0Z ‘10 48q0}90

 

6S LLZ'LS

€022€ 14 “ATIANOSMOVE
98b0b XO" 'O'd
S0-€0-208-614

3903 Il48W

BDIJO [Wey INO,

‘ONE OOO JON

 

€6S82-607-7Z :epog ssesoy
ZELb-ES9 (228) :eoue}sISsy INOH-pZ

ANVdWO) VOINAWYV JO ANVE V

Sy) eas

Jan Wnune|d SPIeMayY PaLajasg Au} U! Paljosua si JUNODOR sIy]

LNNOOOV LNAWSeILSaY

L082-20602 GW ONINdS HAAS
v0e LdV YO TIANHONE OSE
On1 NII O84

Vad ONT NI

Od4 LSND S F4d W

cong JEQUNN jUuNoDDy

240

af.

Wwo9d'abpa||WawW" MMM :}e BUl|UD
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 35 of 38

For best printing results, change page orientation to landscape.

Roth IRA-Edge IE...

 

 

Account Holdings for | Roth IRA-Edge li skos $761.36
-$110.77.  -12.71%
Dow 29,379.77 +88.92  +0.30% NASDAQ 9,572.15 +63.47 +0.67% S&P 500 3,345.78 +11,09  +0.33% 40 Year T-Note 1.64 -0.00  -0.12%
a Realtime quotes
Group by © Account © Product Class As of 02/06/2020 07:29 PM ET
Cash available to invest Settled cash buying power Unsettled cash
$0.71 $0.71 $0.00
Roth IRA-Edge B«:: Value | Day's Value Change Un
$761.36 | -$110.77 -12.71% | -$2,5¢
Select view
TY] . | . | . Day's Price | Day's Value Ur
Symbol | Description Price Unit Cost | Quantity | CostBasis | $ Chg % Chg Value Change $ $
MLNTQ | | MELINTA THERAPEUTICS INC $0.3310 $1.47 | 2,234 $3,283.98 * -$0.0480 -12.90% $739.45 -$109.47 ~$2,54
| | . |
| | j
RMTI ROCKWELL MEDICAL TECH } $2.12 | $2.02 10 | $20.20 | -$0.13 -5.78% $21.20 -$1,30
Balances
Cash balance | $0.71
Pending activity — | $0.00 |
| | $754.36 | $110.77

Total | |

Holdings by Product Class Report

The data displayed is for informational purposes only. Your account statement is the official record of your holdings and balances.
Review a description of the third-party ratings methodology.

Please note: None of Bank of America, Merrill Lynch or any affiliates, bears any responsibility or liability with respect to third-party research made available. Clients should understand that they
assume full responsibilty fer any trading decisions they make based upon third-party ratings or reports.

Real-time market data on this page are for informational purposes only. The accuracy of this data is not warranted.

Quotes provided by Nasdaq Basic.

Information will not appear f a cost basis is not known, @ security price is not currently available, or the Gain/(Loss) calculations are not appropriate for the type of holding.
Positions are net and cost basis exciudes fractional shares.

Total unit cost represents weighted average acquisition price. It does not imply that any shares were actually purchased at that price.

Quotes provided by Nasdaq Basic.

 

FAQs | Glossary | ContactUs | Privacy & Security | Careers | Advertising Practices

Site Map | Mobile Site | Forms &Applications | Web Accessibility | Fees (PDF) | ATMLocator | Legal information | Routing & Executions | Software Requirements |
Financial Information | Deposit Account & Money Fund Rates (POF) | Co-Browse

System availability and response time are subject to market conditions and possible unscheduled outages.

Market data provided by FactSet unless otherwise specified. .

Investing involves risks. There is always the potential of losing money when you invest in securities.

Bank of America, Merill, their affiliates, and advisors do not provide ‘egal, tax, or accounting advice. Clients should consult their legal and/or tax advisors before making any financial decisions.

Merrill Lynch, Pierce, =enner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill") makes available certain investment products sponsored, managed, distributed or provided by
companies that are affiliates of Bank of America Corporation ("BofA Corp.").

Merrill Lynch Life Agency Inc. (MLLA) is @ licensed insurance agency and wholly owned subsidiary of BofA Com.

Bank of America, N.A, U.S Trust Company of Delaware, MLLA and MLPF&S, a registered broker-dealer and Member Securities Investor Protection Corporation (SIPC), are wholly owned
subsidiaries of BofA Corp.

Trust and fiduciary services are provided by Bank of America, N.A., Member FDIC, or U.S. Trust Company of Delaware. Both are wholly owned subsidiaries of BofA Corp.
Banking products are provided by Bank of America, N.A. and affiliated banks, Members FDIC and wholly owned subsidiaries of BofA Corp.

Investment products offered through MLPF&S and insurance and annuity products offered through MLLA:
Are Not FDIC Insured Are Not Bank Guaranteed May Lose Value

 

 
Case 19-12748-LSS Doc 427 _ Filed 03/18/20 Page 36 of 38

6j0€

ZL0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+
(Lv €62'b) (S6°9) (Z$°982' 1) 0000'zs8 aseyoind ONI SASINdYSLN3 NANGSN ~—-LO/OL
seseyoind
(pleg)/pawez pao soe4 Bulpesy junowy Aueno adAj uojsesues) uonduoseg aeq
jsoua}u] panuooy /Qiqeq) /SuOIssiwwod uonoesuel | JUBWAIIS
SNOILOVSNVYL ALIYNODAS
80° 40° WLOL LAN
80° 10° (yses9yuy ydwu9ex3-xe |) |2}0\qNS
SLENGEPSS -WNN diSND O€-2t NYHL 62-Lb WONS 6LOZ/0E/2L SLVO AVd
90° ysosa}u dSVu VN ‘VOIMSWV JO MNVE ~LE/ZL
SL6N66PSS -WNN dISND PO-LL NYHL bE-Ol WOXS 6102/70/LL SLVO AVd
LO” }SO19}U] dSVu VN ‘VOINSWV SO MYNVE ~SO/LL
jsoJ9o}uy }dwax3-xe])
“a]eq 0] Jka, awoou| Auend _ adA| uonoesues) On uondussag ajeq
SWOOU} SNOILOVSNVYL SNOONI LSSYSLNI/SONSCIAIG
(o€'€60'Z) 6S LLZ'L 68'°v0E'e WLOL
awody| |enuuy  jseJaju| panusoy (sso7q)/uIeES anjeA yoejuoD siseg }sop
peyeuysy peyewysy pazijeeur) AeeW peyewljsy [2}0, /paysnipy ONMOsALYOd ONOT
(0€°€60'Z) 88°OLZ'L SL POE WLOL
02'r Ov ve O0rry' Zz 02°02 0020'Z 0000°01 6L/VO/LL ILINY HOSL WOIGSW T13My90"
(0S°260'Z) 8r'98L'L LlesoO  =——s BUESTE OOLr'L 0000°vEz7'Z oe 6L/92/Z LNIW __ ONT SOILNAdVYSHL VLNITSW
awody| jenuuy (sso7)/uUIeES anje, joey 80d JOWeW = siseg }SO9 siseg}sop = Ayyuend painbow joqudAs uonduoseag
payeuysa pezijeaiuy) payeuijsy peyeuysa JE}OL yun S3ILINDA
LL 120 LZ0 HSVO
WPA awody| jenuuy anjeA JoJeW 89d joey siseg }so9D Ayqueno uonduoseg
jenuuy "}s3 payeuysa payeulyss payewysy [2}0] SLNNODOV ASNOW/HSVO
6L0z “Le equieceq - 6102 "10 184010 SLASSV LNNOOOV LNAWSHYILSY YNOA
coef sequin yunoooy oni Ni 0a

ANVdWOD) VOIFAWY 10 ANVE V

Sy Teaan
Case 19-12748-LSS Doc 427 _ Filed 03/18/20 Page 37 of 38

February 12, 2020

Dear Madam or Sir,
My name is Lin Luo, born in 1976. My Bank of America Merill Edge account# is Roth IRA-Edge [EB K03.

I own 2,234 share of common stocks of Melinta Therapeutics Inc. as of December 26, 2019 and as of today,
with average unit cost of $1.47 and total cost of $3,283.98.

Sincerely,

4

Lin Luo

11510 Bucknell Drive Apt. 204

Silver Spring MD 20902

Email: Innluo@hotmail.com Phone# 240-676-5824

 
Case 19-12748-LSS Doc 427 Filed 03/18/20 Page 38 of 38

 

 

 

12. Is all or part of the claim

entitled to priority under

11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

W No

C) Yes. Check one: Amount entitled to priority
LJ Domestic support obligations (including alimony and child support) under
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
C) Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
C) Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
bankruptcy petition is filed or the debtor’s business ends, whichever is earlier. $
11 U.S.C. § 507(a)(4).
LJ Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $
(J Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
L) Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

 

| Part 3: Sign Below

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

Check the appropriate box:

| am the creditor.
| am the creditor's attorney or authorized agent.
| am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.

OOO

| am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed ondate 02/12/2020
MM 7 DD 7 YYYY

 

Signature

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

 

 

 

 

__Name Lin Luo
First name Middle name Last name
Title
Company
Identify the corporate servicer as the company if the authorized agent is a servicer.
Address 11510 Bucknell Drive Apt 204
Number Street
Silver Spring MD 20902
City State ZIP Code
Contact phone 240-676-5824 Email Innluo@hotmail.com
Official Form 410 Proof of Claim page 3
